DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 2 March 2022. Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 14 include “querying, after returning the intermediate search result and using the search query or the one or more search suggestions, the source data in the remote device; and returning a search result from the remote device”. Page 7 of the remarks of 2 March 2022 state that pars. 21, 24 and 31 of the specification provide support for this limitation. 
Examiner respectfully disagrees. Pars. 21, 24 and 31 do not disclose “querying, after returning the intermediate search result and using the search query or the one or more search suggestions, the source data in the remote device; and returning a search result from the remote device”. 
Note that the first limitation of claims 1 and 13 make it clear that source data is received from a remote device. Nothing in the specification discloses “querying…. the source data in the remote device”, much less “querying, after returning the intermediate search result and using the search query or the one or more search suggestions, the source data in the remote device; and returning a search result from the remote device”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the exploration mid production system" in the second limitation. There is insufficient antecedent basis for this limitation in the claim. All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, III et al., Pub. No.: US 20160210298 A1, hereinafter Thompson, III in view of Mackay et al., Pub. No.: US 20180203919 A1, hereinafter Mackay.

As per claim 1, Thompson, III discloses a method implemented by one or more processors, the method comprising: 
receiving source data from a remote device comprising a primary storage (paragraph 93, 99-100, 109, 112) […];
Although the limitation relating to “exploration and production system” is recited as intended use or as a label of a system, Thompson, III does not explicitly recite such words. Nonetheless, Mackay is assigned to the same assignee of Thompson, III (Manaa, Inc.), is in the related field of endeavor of graph databases and data models, and discloses the source data associated with a portion of an exploration and production system (Mackay, paragraphs 25, 122, 123 disclose receiving source data associated with commercial oil well / oil field  data (i.e. exploration and production system); even further, Mackay fig. 4 item 412, paragraph 108, fig. 5 item 546, fig. 6, fig. 9 item 912, paragraph 206, 208 shows a system model (i.e. graph database) with nodes and edges); 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Mackay’s teaching would have allowed Thompson, III’s method to be applied to exploration and production data as this data is a type of data of an organization; both references are directed to generating graph databases and data models of data from any type of organization (Mackay, paragraph 25 and Thompson, III, paragraph 3, 109) and both references have multiple common inventors and the same assignee. The combined teaching would provide a modeling platform that can process real time, very large data sets in the terabyte range as stated by Mackay in paragraph 122. 
generating, based on the source data, a node and a node edge for a graph database, wherein the node identifies the portion of the exploration mid production system and the node edge identifies a relationship between the node and a separate node of the graph database (see Thompson, III fig.’s 4-9, 14-15, paragraphs 37-39, 95, 118-129 and see Mackay as cited above, and rationale to combine, for nodes identifying a portion of an exploration and production system), wherein the graph database comprises a search and analytics backend different than the primary storage (see Thompson, III as cited above including at least pars. 88, 101, 164, 165, 169, wherein generated raw data graph (including field nodes, namespace, fields, etc.) is a storage (i.e. a search and analytics backend) that is different from the source data / raw data itself that is stored separately as various data records including database export files and more  (i.e. primary storage) as identified in pars. 93, 99-100, 109, 112. Additionally, note that paragraph 112 makes it abundantly clear that the original source data / raw data is preserved and stored.), and wherein the graph database is non-operational as the primary storage (see mapping above; the stored graph data and stored raw data are separately stored and the storages cannot operate as one another as they are completely different things with different functions.); 
receiving at least a portion of text corresponding to a search query for retrieving data associated with the graph database (see Thompson, III abstract and at least paragraphs 41, 42, 97, 192, 246, 247, 250, 254-256); 
identifying one or more graph database entries associated with the portion of text, the one or more graph database entries corresponding to one or more nodes or node edges of the graph database (see rejection of previous limitation); 
causing one or more search suggestions to be presented, as an intermediate search result received directly from the graph database, based on the identified one or more graph database entries, wherein the one or more suggestions identify at least one node or one node edge with which one or more suggestions correspond (see mapping above including at least Thompson, III paragraphs 255-257). 

As per claim 2, Thompson, III in view of Mackay discloses the method of claim 1, further comprising querying, after returning the intermediate search result and using the search query or the one or more search suggestions, the source data in the remote device; and returning a search result from the remote device (see mapping above and note that Thompson, III paragraphs 180, 181, 184, 191-193, 262 disclose client users being connected to the graph data base of the semantic modeling system server and having repeated, automatic and ongoing access to updated data available in the source device which is available for processing queries (i.e. querying) and providing results).

As per claim 3, Thompson, III in view of Mackay discloses the method of claim 1, wherein the one or more search suggestions identify multiple different portions of the exploration and production system (See Thompson, III as cited in the rejection of claim 1 including at least paragraphs 254-257 for search suggestions identifying multiple different portions and see Mackay as cited above including at least fig. 7, paragraphs 122-125, and rationale to combine, for multiple different portions of the exploration and production system as claimed).

As per claim 4, Thompson, III in view of Mackay discloses The method of claim 3, wherein the multiple different portions of the exploration and production system include a well, a wellbore, or a field (see Mackay, fig. 7, paragraphs 122-125 and see rationale to combine as provided in the rejection of claim 1).  

As per claim 5, Thompson, III in view of Mackay discloses the method of claim 1, wherein the graph database is accessible to a plugin manager, and the method further comprises: causing, in response to receiving the source data, a plugin manager to receive a notification indicating that updated exploration and production data has been received (Thompson, III paragraphs 180, 181, 184, 194-196, 262 disclose multiple examples of elements (i.e. “plugin manager”) that have access to a graph database which receive notification of received updated data and see Mackay as cited above, and rationale to combine, for the data being exploration and production data).

As per claim 6, Thompson, III in view of Mackay discloses the method of claim 1, further comprising: identifying a client device that previously accessed the graph database (Thompson, III paragraphs 51-53, 78, 184 disclose clients accessing semantic modeling system server graph data that is updated automatically and on an ongoing basis for accessing clients who previously initiated access using a web browser); and causing, in response to receiving the source data, the client device to receive a notification indicating that updated exploration and production data has been incorporated into the graph database (see mapping above and note that Thompson, III paragraphs 180, 181, 184, 191-193, 262 disclose client users being connected to the graph data base of the semantic modeling system server and having repeated, automatic and ongoing access to updated graph database data in that the updated data is ready for processing queries after the ingestion of the new data (i.e. the data is updated after the user accesses the data (i.e. previously accessed) and the automatic and ongoing data updates (i.e. client previous accesses and client notified as claimed) are ready for new queries from the already/previously accessing client (which is another disclosure of the claimed client has been “notified”) of the updated data through various API’s such as the REST API). See Mackay as cited above, and rationale to combine, for the data being exploration and production data). 

As per claims 13-18, they are analogous to claims rejected above and are therefore likewise rejected. See Thompson, III paragraphs 48-41, 272 for the non-transitory computer readable medium of claim 13.

As per claim 19, Thompson, III in view of Mackay discloses the non-transitory computer readable medium of claim 13, wherein the portion of the exploration and production system includes a piece of equipment of the exploration and production system (Mackay, fig. 7, paragraphs 122-125).  

As per claim 20, Thompson, III in view of Mackay discloses the non-transitory computer readable medium of claim 13, wherein the node edge identifies a bi-directional relationship between two different nodes (See rejection of claim 1 including at least Thompson, III paragraphs 172-174 and fig. 15).

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, III in view of Mackay and further in view of Kudo, Pub. No.: US 20060047732 A1, hereinafter Kudo.

As per claim 7, Thompson, III discloses a system, comprising: one or more processors; and memory configured to store instructions that, when executed by one or more processors, cause the one or more processors to perform operations that include: 
receiving, at an interface associated with a graph database that includes [...] data, a search query for identifying one or more entities provided in the graph database, the one or more entities corresponding to at least one node and at least one node edge stored at the graph database (see abstract and at least paragraphs 41, 97, 192, 246, 247, 250, 254-256) wherein the graph database comprises a search and analytics backend different than a primary storage that stores the exploration and production data, and wherein the graph database is non-operational as the primary storage (see Thompson, III as cited above including at least pars. 88, 101, 164, 165, 169, wherein generated raw data graph (including field nodes, namespace, fields, etc.) is a storage (i.e. a search and analytics backend) that is different from the source data / raw data itself that is stored separately as various data records including database export files and more  (i.e. primary storage) as identified in pars. 93, 99-100, 109, 112. Additionally, note that paragraph 112 makes it abundantly clear that the original source data / raw data is preserved and stored); 	
Although the limitation relating to “a portion of exploration and production data” is recited as intended use or as labeled data, Thompson, III does not explicitly recite such words. Nonetheless, Mackay is assigned to the same assignee of Thompson, III (Manaa, Inc.), is in the related field of endeavor of graph databases and data models, and discloses a portion of exploration and production data (Mackay, paragraphs 25, 122, 123 disclose receiving source data associated with commercial oil well / oil field  data (i.e. exploration and production data); even further, Mackay fig. 4 item 412, paragraph 108, fig. 5 item 546, fig. 6, fig. 9 item 912, paragraph 206, 208 shows a system model (i.e. graph database) with nodes and edges). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Mackay’s teaching would have allowed Thompson, III’s method to be applied to exploration and production data as this data is a type of data of an organization; both references are directed to generating graph databases and data models of data from any type of organization (Mackay, paragraph 25 and Thompson, III, paragraph 3, 109) and both references have multiple common inventors and the same assignee. The combined teaching would provide a modeling platform that can process real time, very large data sets in the terabyte range as stated by Mackay in paragraph 122. 
determining that a property of a node or a node edge includes a similarity to the search query received at the interface, wherein the property identifies a portion of an exploration and production system (see rejection of previous limitation including at least Thompson, III paragraphs 42 and 138-156, 250 for multiple disclosures of using queries to find similar graph elements based on properties thereof and see Mackay as cited above, and rationale to combine, for properties identifying a portion of an exploration and production system); 
generating one or more search query results based on the similarity between the property and the search query (see rejection above including at least Thompson, III paragraphs 41, 46, 47, 53, 97, 110, 184, 190-193, 250-252); and 	
causing the one or more search query results to be presented, as an intermediate search result received directly from the graph database, according to […] similarity between the property and the search query (see rejection of previous limitation including at least Thompson, III paragraphs 255-257). 
The combination does not explicitly disclose presenting results according to a degree of similarity between a property and a query. However, in the related field of endeavor of searching and presenting results, Kudo discloses this in paragraphs 60 and 80-84.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kudo’s teaching, in the related field of endeavor of searching and presenting results, would have allowed the combination to determine which results have a higher degree of similarity to a query than other results and to present the results in a manner where the search results with the highest degree of similarity to a query are visible higher than other search results as disclosed in paragraph 80 of Kudo. This results in the user being provided with the desired document(s) in an efficient and accurate manner as per at least paragraphs 4, 8 and 68 of Kudo.

As per claim 8, Thompson, III in view of Mackay and Kudo discloses the system of claim 7, wherein the property is an identifier for a piece of equipment of the exploration and production system (Mackay, fig. 7, paragraphs 122-125). 

As per claim 9, Thompson, III in view of Mackay and Kudo discloses the system of claim 7, wherein the node edge identifies a bi-directional relationship between two different nodes (See rejection of claim 1 including at least Thompson, III paragraphs 172-174 and fig. 15). 

As per claim 10, Thompson, III in view of Mackay and Kudo discloses The system of claim 7, wherein the operations further include: receiving updated exploration and production data from a remote device that is in communication with the exploration and production system; and causing the graph database to be updated to include an additional node and an additional node edge, each associated with the updated exploration and production data (see rejection of claims 6 and 7 for ongoing and automatic updates to the graph database as well as Mackay as cited above, and rationale to combine, for the data being exploration and production data).  

As per claim 11, Thompson, III in view of Mackay and Kudo discloses the system of claim 7, wherein the one or more search query results identify multiple different portions of the exploration and production system (See Thompson, III as cited in the rejection of claim 7 including at least paragraphs 254-257 for search results/suggestions identifying multiple different portions and see Mackay as cited above including at least fig. 7, paragraphs 122-125, and rationale to combine, for multiple different portions of the exploration and production system as claimed). 

As per claim 12, Thompson, III in view of Mackay and Kudo discloses the system of claim 11, wherein the multiple different portions of the exploration and production system include a well, a wellbore, or a field (see Mackay, fig. 7, paragraphs 122-125 and see rationale to combine as provided in the rejection of claim 7).  


Response to Arguments
Applicant's arguments filed 2 March 2022 have been fully considered. 
With respect to the prior art rejection, pages 12-13 of the remarks present the following:

    PNG
    media_image1.png
    209
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    648
    media_image2.png
    Greyscale

Examiner respectfully disagrees.
With respect to the limitation “wherein the graph database comprises a search and analytics backend different than the primary storage and wherein the graph database is non-operational as the primary storage” see Thompson, III at least pars. 88, 101, 164, 165, 169, wherein generated raw data graph (including field nodes, namespace, fields, etc.) is a storage (i.e. a search and analytics backend) that is different from the source data / raw data itself that is stored separately as various data records including database export files and more  (i.e. primary storage) as identified in pars. 93, 99-100, 109, 112. 
Note that paragraph 112 makes it abundantly clear that the original source data / raw data is preserved and stored. The remarks suggest that Thompson, III discloses that the generated raw graph data is somehow being put inside, or stored with, the various original source data / raw data records including database export files, XML, CSV, HTML, MS Office files, original preserved/stored data, etc. This is incorrect. The stored graph data and stored raw data are separately stored and the storages cannot operate as one another as they are completely different things with completely different functions.
Regarding the limitation “causing one or more search suggestions to be presented, as an intermediate search result received directly from the graph database,” see at least Thompson, III paragraphs 255-257 which disclose exactly this. 


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Siebel et al.
20170006135
see paragraphs 175 and 320 for graph databases and wellbore data
Pandey
20040103376
see paragraphs 83-87 for storing oilfield related data in a computer database





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154